Citation Nr: 1106066	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD) from June 24, 2003, to 
October 29, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD 
from October 29, 2007, to August 24, 2010.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from August 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In June 2006 and March 2009, the Board remanded the Veteran's 
PTSD claim for additional development.  In March 2009, the Board 
also denied entitlement to a compensable rating for malaria.

The Veteran was awarded service connection for PTSD by the 
September 2003 rating decision.  A noncompensable (zero percent) 
rating was assigned effective June 24, 2003.  In August 2004, the 
RO awarded a higher initial rating of 10 percent for PTSD 
effective from June 24, 2003.  While the case was most recently 
in remand status, by an October 2010 rating decision, the Appeals 
Management Center (AMC) increased the PTSD rating to 30 percent 
effective October 29, 2007, and to 50 percent effective August 
24, 2010.  Because less than the maximum available benefit for a 
schedular rating was awarded and because the increases were not 
granted effective from the initial date that service connection 
was awarded, the claim remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 
(1993).




FINDINGS OF FACT

1.  Prior to September 29, 2004, the Veteran's service-connected 
PTSD was manifested by symptoms that resulted in no worse than 
occupational and social impairment due to mild or transient 
symptoms.

2.  From September 29, 2004, to February 5, 2009, the Veteran's 
service-connected PTSD was manifested by symptoms that resulted 
in no worse than occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.

3.  From February 5, 2009, the Veteran's service-connected PTSD 
has been manifested by symptoms that have resulted in no worse 
than occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas, or total occupational and social 
impairment, has not been shown.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2004, the criteria for a rating in 
excess of 10 percent for service-connected PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  Effective September 29, 2004, the criteria for a 30 percent 
rating for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2010).

3.  Effective February 5, 2009, the criteria for a 50 percent 
rating for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2010).

4.  Since the award of service connection, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a July 2006 notice letter, the Veteran was notified of 
the information and evidence needed to substantiate his appeal 
for a higher rating after service connection had been granted for 
PTSD.  The notice letter told the Veteran that the evidence 
should show that his service-connected disability had gotten 
worse.  The July 2006 notice letter provided the Veteran with the 
general criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The Board also finds that the July 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the Veteran was notified that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.

In any event, as is the case here, once a veteran disagrees with 
an initial determination, other provisions apply to the remainder 
of the adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2010); Dingess, 19 Vet. App. at 490-91; 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Muskogee, Oklahoma, 
as well as the associated outpatient clinic in Tulsa.  The 
Veteran has not indicated that he receives treatment for PTSD 
through any private facility.

In August 2003 and August 2010, the Veteran was provided VA 
examinations in connection with his claim, the reports of which 
are of record.  The most recent VA examination was conducted 
pursuant to the Board's March 2009 remand.  The examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's PTSD in the context of the rating criteria.  
Furthermore, the Veteran was afforded a hearing before the RO in 
January 2005 and a hearing before the Board in January 2006, the 
transcripts of which are also of record.  Significantly, the 
Veteran has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As described in the introduction, the AOJ has created a staged 
rating.  Thus, the Board will address: whether an evaluation in 
excess of 10 percent is warranted for PTSD from June 24, 2003, to 
October 29, 2007; whether an evaluation in excess of 30 percent 
is warranted for PTSD from October 29, 2007, to August 24, 2010; 
and whether an evaluation in excess of 50 percent is warranted 
for PTSD from August 24, 2010.

The Veteran's disability has been evaluated under Diagnostic 
Code 9411 for PTSD.  Under that diagnostic code, a 10 percent 
rating is assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2010).

A review of the evidence of record reveals that the two most 
relevant pieces of medical evidence are VA psychiatric 
examinations that were conducted in August 2003 and August 2010.  
The Veteran receives treatment at the VA Tulsa outpatient clinic 
but does not receive mental health treatment.  Other relevant 
evidence consists of his submitted statements and hearing 
testimony.

The report of the August 2003 VA examination reflects that the 
Veteran's PTSD resulted in no worse than occupational and social 
impairment due to mild or transient symptoms.  The Veteran was 
experiencing symptoms of hypervigilance and being startled 
easily.  He also had irritability and angry outbursts, but they 
were not as bad as in the past and he had calmed significantly 
from earlier years.  Notably, symptoms that may represent a 
greater disability level were denied or not found on examination.  
There was no significant depression, mood was normal, the Veteran 
did not have panic attacks, he slept five to six hours per night, 
he had an appropriate appearance, and his speech and memory were 
normal.  Additionally, the examiner noted that the Veteran did 
not have any significant difficulty in performing his daily 
living activities and the Veteran was able to maintain effective 
work and social relationships.  He had been regularly employed as 
an industrial painter for 30 years.  The Veteran had also been 
married for 26 years and had good relationships with his family.  

The August 2003 examiner diagnosed the Veteran with PTSD and 
assigned a GAF (global assessment of functioning) score of 75.  
According to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score from 71-80 indicates that if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors, or no more than slight impairment in 
social or occupational functioning.  Slight and transient 
symptoms are contemplated by a 10 percent rating.  The examiner 
stated that, although the Veteran had PTSD and symptoms, the 
Veteran did not describe any major changes in daily activities or 
social functions in association with this disorder.  According to 
the examiner, the Veteran functioned well as he made a distinct 
effort to do so in spite of the presence of PTSD symptoms.

In consideration of the August 2003 VA examination report, 
particularly the listed symptoms manifested by the Veteran's 
PTSD, the lack of symptoms illustrative of a 30 percent or higher 
rating, the GAF score representing slight or transient symptoms, 
and the examiner's characterization of the severity of the 
Veteran's PTSD, the Board finds that the Veteran's PTSD resulted 
in no worse than occupational and social impairment due to mild 
or transient symptoms during that time period.  This type of 
impairment is contemplated by the 10 percent rating that was 
assigned.  Therefore, a rating in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

Subsequently, the Veteran submitted evidence reflecting that his 
PTSD had increased in severity.  In a statement received 
September 29, 2004, the Veteran reported that he was experiencing 
mild memory loss and that his work efficiency was "off" more 
than he thought.  Although he continued to work, he indicated 
that his boss was reducing his responsibilities.  At a January 
2005 RO hearing, the Veteran testified that his work was 
"getting way off" and he was losing quite a bit of sleep.  In a 
January 2006 statement, the Veteran's employer stated that the 
Veteran was having memory problems that were affecting his 
quality of work.  At his January 2006 hearing before the Board, 
the Veteran testified that he was experiencing sleeping problems 
with nightmares, memory loss, and periods of anxiety.

The Veteran's seemingly credible statements and testimony from 
this time period show that he was experiencing some symptoms that 
are more indicative of a 30 percent rating than a 10 percent 
rating, including anxiety, sleep impairment, and mild memory 
loss.  Additionally, he indicated that his work functioning had 
decreased and this was supported by the statement from his 
employer.  Because the Veteran does not receive treatment for his 
PTSD, there is no medical evidence describing his disability 
level during this time period.  Even so, these types of symptoms 
(anxiety, sleep impairment, and mild memory loss) were later 
attributed to the Veteran's PTSD by the August 2010 VA examiner.  
Thus, the Board finds no reason not to attribute the identical 
symptoms to the Veteran's PTSD even absent contemporaneous 
medical evidence.

As noted previously, the Veteran's rating for PTSD was increased 
to 30 percent.  However, this rating was effective from October 
29, 2007.  The evidence tends to show that this increase in 
severity began at an earlier date.  The earliest evidence of a 
worsening to the level of a 30 percent rating is the Veteran's 
statement received on September 29, 2004.  The Board notes that 
the Veteran had not exhibited all the criteria illustrative of a 
30 percent evaluation.  For instance, he denied experiencing 
panic attacks at the January 2006 Board hearing.  However, it is 
not expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2010).  Additionally, given the 
language of the criteria, the symptoms listed for evaluation of 
PTSD are only examples of what may be manifested by each level of 
impairment.  As a result, the Board concludes that a 30 percent 
rating is warranted for PTSD prior to October 29, 2007.  When 
reasonable doubt is resolved in the Veteran's favor, the Board 
finds that the Veteran's PTSD resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
from September 29, 2004.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.130 (Diagnostic Code 9411).  Therefore the Board 
concludes that a 30 percent rating is warranted effective 
September 29, 2004.

The more recent report of the August 2010 VA examination reflects 
that the Veteran's PTSD results in no worse than occupational and 
social impairment with reduced reliability and productivity.  The 
report contains evidence showing an increase in the severity of 
the Veteran's PTSD indicative of a 50 percent rating.  As noted 
previously, the AMC awarded an increase to 50 percent effective 
August 24, 2010.  This is the specific date on which the Veteran 
was examined.

The August 2010 report shows that the Veteran's PTSD is 
manifested by symptoms that include anxiety, suspiciousness, 
sleep impairment, mild memory loss, intrusive thoughts, 
nightmares, thought avoidance, isolation, irritability, anger, 
hypervigilance, startle response, and difficulty concentrating.  
Notably, the Veteran also has a constricted affect and he 
experiences panic attacks 2 to 3 times per week.  Moreover, the 
Veteran's PTSD appears to impair his work to a greater extent 
than during previous rating periods.  It was noted that the 
Veteran has weekly episodes of verbal aggression when he gets 
angry at work.  Additionally, about 8 months prior to the 
examination, the Veteran chased a coworker with a stick after the 
coworker intentionally startled the Veteran.  The examiner 
considered the Veteran's thoughts towards the coworker to be 
homicidal, but the examiner noted that the Veteran has no plans 
to intentionally hurt others.

The August 2010 examiner diagnosed the Veteran with "moderate" 
PTSD and assigned a GAF score of 58.  According to DSM-IV, a GAF 
score from 51-60 is indicative of moderate symptoms or moderate 
difficultly in occupational and social functioning.  DSM-IV lists 
flat affect, circumstantial speech, and occasional panic attacks 
as moderate symptoms.  These are the type of symptoms that are 
contemplated by a 50 percent rating.  The examiner expressly 
characterized the effects of the Veteran's PTSD as resulting in 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, which is the language 
described for a 30 percent rating.  Nevertheless, when reasonable 
doubt is resolved in the Veteran's favor, and given the frequency 
of panic attacks and the increased conflict at work, as well as 
the assigned GAF score, the Board finds that the symptomatology 
more closely approximates the criteria for a 50 percent rating 
than a 30 percent rating even though all the listed symptoms for 
50 percent are not evident.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.130 (Diagnostic Code 9411).

Although the examination that was conducted on August 24, 2010, 
is reflective of an increase in severity from 30 to 50 percent 
for the Veteran's PTSD, it appears that the Veteran's symptoms 
worsened at an earlier date.  For instance, the work conflict 
occurred approximately 8 months prior to the examination 
according to the report.  Additionally, a statement from the 
Veteran that was received by VA on February 5, 2009, indicates 
that his PTSD was worsening.  He stated that he believed he met 
the criteria for a 30 percent rating, but also that he was 
experiencing some of the symptoms set forth in the criteria for a 
50 percent rating.  Statements dated in 2007 from the Veteran, 
and his friends and family, primarily relate to symptoms 
described in the criteria for a 30 percent rating.  In his 
February 2009 statement, the Veteran indicated that circumstances 
prevent him from attending any treatment classes for his PTSD at 
the Tulsa outpatient center.  Given the lack of medical evidence 
between the two VA examinations, it is not readily apparent when 
the Veteran's PTSD symptomatology increased in severity to more 
closely approximate a 50 percent rating.  Therefore, when 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 50 percent rating is warranted from February 5, 
2009-the date his statement was received.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Lastly, the Board finds that the evidence does not show that the 
Veteran's PTSD has resulted in occupational and social impairment 
with deficiencies in most areas, or total occupational and social 
impairment, at any time since the award of service connection.  
The August 2003 VA examination report was completely devoid of 
the type of symptomatology reflective of 70 or 100 percent 
rating.  The August 2010 report reflects that the Veteran does 
not experience suicidal ideation or obsessional rituals.  He has 
normal speech and is oriented in all spheres.  The Veteran 
maintains his personal appearance and has fair impulse control.  
Although the Veteran experiences panic attacks, they are not near 
continuous.  The report indicates that the Veteran has periods of 
anger and near violence at work, but it is not unprovoked.  It 
appears that a coworker elicits the reaction by purposefully 
startling the Veteran.  Moreover, although the Veteran has 
difficulty establishing and maintaining occupation and social 
relationships, the evidence does not show that he has an 
inability to do so.  He has been employed as an industrial 
painter for over 30 years and has been married for nearly as 
long.  Furthermore, even more severe symptomatology reflective of 
total disability has not been evident.  Gross impairment of 
thought process or communication has not been shown.  Delusions 
and hallucinations have been denied.  He has not been shown to be 
a persistent danger to himself or others.  The Veteran is able to 
perform his daily activities and he is oriented to time and 
place.  Although he has mild memory loss, he does not have loss 
of memory of his own name, occupation, or close relatives.  
Without sufficient evidence showing that the Veteran's PTSD 
results in this type of symptomatology, a rating in excess of 50 
percent is not warranted.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411).

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's PTSD has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).



							(CONTINUED ON NEXT PAGE)




ORDER

A rating greater than 10 percent for PTSD earlier than September 
29, 2004, is denied.

A 30 percent rating for PTSD is granted, effective September 29, 
2004, subject to the laws and regulations governing the payment 
of monetary awards.

A rating greater than 30 percent for PTSD earlier than February 
5, 2009, is denied.

A 50 percent rating for PTSD is granted, effective February 5, 
2009, subject to the laws and regulations governing the payment 
of monetary awards.

A rating greater than 50 percent for PTSD since February 5, 2009, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


